An unpub|ish€lld order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SuPREME Coum'
oF
NEvAnA

(O) l947A

IN THE SUPREME COURT OF THE STATE OF NEVADA

   

    

     
 

ANGELO MARINO, No. 63295
Appellant,
VS_   »
THE STATE OF NEVADA, §  L  
Respondent. '
.lUN l 3 2013
CLET !E_`K LFUMA
ORDER DISMISSING APPEAL

This is an appeal from a judgment of conviction. Eighth
Judicial District Court, Clark County; Stefany Miley, Judge. The notice of
appeal was entered in the district court on May 29, 2013, well after the
expiration of the 30-day appeal period prescribed by NRAP 4(b). We lack
jurisdiction to consider this appeal, see Lozoda v. State, 110 Nev. 349, 352,
871 P.Zd 944, 946 (1994), therefore we

ORDER this appeal DISMISSED.

/.`\@,\,e.,.za` ,J@

 

Q , J_
Cherry

Parraguirre o

Hardesty
 ,J.
d

cc: Hon. Stefany Miley, District Judge

Angelo l\/[arino

Clark County Public Defender
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

  "7